 Case 2:19-cv-09742-SDW-LDW Document 1 Filed 04/12/19 Page 1 of 12 PageID: 1



R. Terry Parker, Esquire
RATH, YOUNG and PIGNATELLI, P.C.
120 Water Street, Second Floor
Boston, MA 02109
Telephone: (603) 226-2600
Email: rtp@rathlaw.com

Attorneys for Plaintiff
Creative Photographers, Inc.


                                  IN THE UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF NEW JERSEY


 CREATIVE PHOTOGRAPHERS, INC.,

                            Plaintiff,

                  v.                                       Case No.:

  POPSTAR! PUBLICATIONS, INC.,

                           Defendant.



                                     COMPLAINT AND JURY DEMAND

            The plaintiff Creative Photographers, Inc., (“Plaintiff”), by its undersigned attorneys, Rath,

Young and Pignatelli, PC, for its complaint against defendant Popstar! Publications, Inc.

(“Defendant”), alleges as follows:

                                         SUBSTANCE OF THE ACTION

            1.         This is a case of willful copyright infringement in violation of 17 U.S.C. §§ 106(1),

501, and of willful violation of the Digital Millennium Copyright Act, § 1202.

            2.         Plaintiff seeks compensatory and statutory damages in an amount to be established

at trial.
 Case 2:19-cv-09742-SDW-LDW Document 1 Filed 04/12/19 Page 2 of 12 PageID: 2



                                               PARTIES

       3.        Plaintiff is a New York corporation with business address at 135 East 57th

Street, 14th Floor, New York, New York, 10022.

       4.        Upon information and belief, Defendant is a corporation with a principal place

of business address at 130 West Pleasant Avenue, Suite 387, Maywood, New Jersey 07607.

                                  JURISDICTION AND VENUE

         5.      This is a civil action seeking damages and injunctive relief for copyright

 infringement under the copyright laws of the United States, and therefore this Court has

 jurisdiction under 17 U.S.C. § 101 et seq.; 28 U.S.C. § 1331 (federal question jurisdiction), and

 28 U.S.C. § 1338 (jurisdiction over copyright actions).

         6.      Personal jurisdiction over Defendant is proper. Defendant is conducting business

 in this judicial district and committing torts in this state, including without limitation copyright

 infringement which causes harm in this state and judicial district.

         7.      Pursuant to 28 U.S.C. § 1391, venue properly lies in this Court because a

 substantial part of the events giving rise to the claims herein occurred in this judicial district.

                      FACTS COMMON TO ALL CLAIMS FOR RELIEF

 A.      Plaintiff’s Business

         8.      Plaintiff provides an exclusive independent “boutique style” photo agency

 which serves photographers and artists by licensing their images in both traditional and new

 media platforms for a variety of uses, including editorial uses.

         9.      One of Plaintiff’s award-winning photographers is Vijat Mohindra. Mr.

 Mohindra is neo-pop celebrity photographer based in Los Angeles who is celebrated for his

 ultra-modernist and hyper synthetic style which has attracted celebrity clientele such as Miley

 Cyrus, Nicki Minaj, Gwen Stefani and Kim Kardashian, amongst others.

                                                    2
Case 2:19-cv-09742-SDW-LDW Document 1 Filed 04/12/19 Page 3 of 12 PageID: 3



       10.     Mr. Mohindra is the owner of the photographic image of Miley Cyrus

referenced as VMO12003_01_034.jpg, a copy of which is attached hereto as Exhibit A (the

“Copyrighted Work”).

       11.     The Copyrighted Work is an original work of authorship.

       12.     Plaintiff’s intellectual property is very important to his livelihood. As a result, it

includes copyright management information in the metadata of the Copyrighted Work and as a

watermark on the Copyrighted Work when publicly displaying the Copyrighted Work, copies of

which are attached hereto as Exhibit B.

       13.     Plaintiff is the exclusive licensee of the copyrights in and to the Copyrighted

Work and is responsible for the exclusive administration, publication and enforcement of the

copyrights in and to the Copyrighted Work.

       14.     On April 21, 2017, on behalf of Mr. Mohindra, Plaintiff obtained a certificate of

registration with the United States Copyright Office for the photographic work referenced as

VMO12003_01_034.jpg, Registration Number VA 1-956-633, a copy of which is attached

hereto as Exhibit C.

B.     Defendant’s Unlawful Activities

       15.     Upon information and belief, Defendant owns and operates a number of

websites, including the website found at URLs http://popstaronline.com, where it publishes

short articles and catchy photographic images to lure internet users so that it may profit from

advertising revenue that grows as its viewership grows.

       16.     Plaintiff has discovered the Copyrighted Work being reproduced, distributed,

and publicly displayed at the websites located at the following URLs (the “Infringing

Websites”):

          •   http://www.popstaronline.com/wp-content/uploads/2013/07/miley-album-

                                                  3
Case 2:19-cv-09742-SDW-LDW Document 1 Filed 04/12/19 Page 4 of 12 PageID: 4



                400x400.jpg
            •   http://www.popstaronline.com/wp-content/uploads/2013/07/miley-album-
                320x211.jpg
            •   http://www.popstaronline.com/wp-content/uploads/2013/07/miley-album-
                320x212.jpg
            •   http://www.popstaronline.com/tag/miley-cyrus/page/3/
            •   http://www.popstaronline.com/album-titles-galore/
            •   http://www.popstaronline.com/album-titles-galore/miley-album/

          17.    Screenshots of Defendant’s unlawful use of the Copyrighted Work are attached

hereto as Exhibit D.

          18.    Upon information and belief, Defendant located the Copyrighted Work on the

internet and, without authorization from Plaintiff, downloaded the Copyrighted Work and then

uploaded the Copyrighted Work to the Infringing Websites, thus unlawfully reproducing and

distributing the Copyrighted Work, where the Copyrighted Work was then publicly displayed

without Plaintiff’s permission.

          19.    Upon information and belief, Defendant is responsible for the unlawful

reproduction, distribution, and public display of the Copyrighted Work.

          20.    The reproduction, distribution, and public display by Defendant of Plaintiff’s

Copyrighted Work is without Plaintiff’s authorization.

          21.    Defendant’s unauthorized reproduction, distribution, and public display of

Plaintiff’s Copyrighted Work is knowing and willful and in reckless disregard of Plaintiff’s

rights.

          22.    Plaintiff has caused a number of cease and desist letters to be sent to

Defendant.

          23.    Defendant continues to disregard the copyrights of Plaintiff, forcing Plaintiff to

bring this action.

                                FIRST CLAIM FOR RELIEF
                               (Direct Copyright Infringement)

                                                   4
 Case 2:19-cv-09742-SDW-LDW Document 1 Filed 04/12/19 Page 5 of 12 PageID: 5




        24.      Plaintiff realleges the above paragraphs and incorporates them by reference as if

fully set forth herein.

        25.      The Copyrighted Work is an original work of authorship, embodying

copyrightable subject matter, subject to the full protection of the United States copyright laws.

        26.      As exclusive licensee, Plaintiff has sufficient rights, title and interest in and to

the copyright in the Copyrighted Work to bring suit.

        27.      Upon information and belief, as a result of Plaintiff’s reproduction, distribution

and public display of the Copyrighted Work, Defendant had access to the Copyrighted Work

prior to Defendant’s use of the Copyrighted Work at the Infringing Websites.

        28.      By its actions, as alleged above, Defendant infringed and violated Plaintiff’s

exclusive rights in violation of the Copyright Act, 17 U.S.C. §501, by reproducing, distributing

and publicly displaying the Registered Copyrighted Work.

        29.      Upon information and belief, Defendant’s infringement of Plaintiff’s copyrights

is willful and deliberate and Defendant profited at the expense of Plaintiff.

        30.      As a direct and proximate result of Defendant’s infringement of Plaintiff’s

copyrights and exclusive rights in the Copyrighted Work, Plaintiff is entitled to recover its actual

damages resulting from Defendant’s uses of the Registered Copyrighted Work without paying

license fees, in an amount to be proven at trial.

        31.      In addition, at Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff shall

be entitled to recover damages based on a disgorgement of Defendant’s profits from the

infringement of the Registered Copyrighted Work, which amounts will be proven at trial.

        32.      In the alternative, and at Plaintiff’s election, Plaintiff is entitled to maximum

statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 per work with


                                                    5
 Case 2:19-cv-09742-SDW-LDW Document 1 Filed 04/12/19 Page 6 of 12 PageID: 6



respect to the infringing reproduction, distribution, and public display of the Copyrighted Work,

or such other amounts as may be proper under 17 U.S.C. § 504(c).

        33.      Plaintiff is entitled to its costs, including reasonable attorneys’ fees, pursuant to

17 U.S.C. § 505.

        34.      Defendant’s conduct has caused and any continued infringing conduct will

continue to cause irreparable injury to Plaintiff unless enjoined by this Court. Plaintiff has no

adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent

injunction prohibiting infringement of Plaintiff’s exclusive rights under copyright law.

                                   SECOND CLAIM FOR RELIEF
                                (Contributory Copyright Infringement)

        35.      Plaintiff realleges the above paragraphs and incorporates them by reference as if

fully set forth herein.

        36.      As an alternative theory to its direct infringement claim, in the event Defendant

contend the infringing conduct described above is done by another, Defendant had either actual

or constructive knowledge of the above-described infringements and either induced, caused or

materially contributed to the infringing conduct described above.

        37.      By its actions, as alleged above, Defendant’s foregoing acts of contributory

infringement violate Plaintiff’s exclusive rights in violation of the Copyright Act, 17 U.S.C.

§501.

        38.      Upon information and belief, the foregoing acts of contributory infringement of

Plaintiff’s copyright are willful and deliberate and Defendant profited at the expense of Plaintiff.

        39.      As a direct and proximate result of the contributory infringement of Plaintiff’s

exclusive copyrights in the Copyrighted Work, Plaintiff is entitled to recover its actual damages

resulting from Defendant’s uses of the Copyrighted Work without paying license fees, in an


                                                    6
 Case 2:19-cv-09742-SDW-LDW Document 1 Filed 04/12/19 Page 7 of 12 PageID: 7



amount to be proven at trial.

        40.      In addition, at Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff shall

be entitled to recover damages based on a disgorgement of Defendant’s profits from infringement

of the Copyrighted Work, which amounts will be proven at trial.

        41.      In the alternative, and at Plaintiff’s election, Plaintiff is entitled to maximum

statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 per work with

respect to the infringing reproduction, distribution, and public display of the Copyrighted Work,

or such other amounts as may be proper under 17 U.S.C. § 504(c).

        42.      Plaintiff is entitled to its costs, including reasonable attorneys’ fees, pursuant to

17 U.S.C. § 505.

        43.      Defendant’s conduct has caused and any continued infringing conduct will

continue to cause irreparable injury to Plaintiff unless enjoined by this Court. Plaintiff has no

adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent

injunction prohibiting infringement of Plaintiff’s exclusive rights under copyright law.

                               THIRD CLAIM FOR RELIEF
                             (Vicarious Copyright Infringement)

        44.      Plaintiff realleges the above paragraphs and incorporates them by reference as if

fully set forth herein.

        45.      As an alternative theory to its infringement claims above, to the extent Defendant

contends it did not directly infringe or contributorily infringe Plaintiff’s copyright, Defendant had

the right or ability to control the direct infringement described above.

        46.      As a result of Defendant’s right or ability to supervise the direct infringement

described above, Defendant could have prevented or stopped the direct infringement but did not

take any action to do so.


                                                    7
 Case 2:19-cv-09742-SDW-LDW Document 1 Filed 04/12/19 Page 8 of 12 PageID: 8



        47.       Defendant had a direct financial interest in the reproduction, distribution and

public display of the Copyrighted Work and benefitted from that direct infringement.

        48.       As a direct and proximate result of the Defendant’s vicarious infringement of

Plaintiff’s copyright and exclusive rights in the Copyrighted Work, Plaintiff is entitled to recover

its actual damages resulting from the Defendant’s uses of the Copyrighted Work without paying

license fees, in an amount to be proven at trial.

        49.       In addition, at Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff shall

be entitled to recover damages based on a disgorgement of Defendant’s profits from infringement

of the Copyrighted Work, which amounts will be proven at trial.

        50.       In the alternative, and at Plaintiff’s election, Plaintiff is entitled to maximum

statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 per work with

respect to the infringing reproduction, distribution, and public display of the Copyrighted Work,

or such other amounts as may be proper under 17 U.S.C. § 504(c).

        51.       Plaintiff is entitled to its costs, including reasonable attorneys’ fees, pursuant to

17 U.S.C. § 505.

        52.       Defendant’s conduct has caused and any continued infringing conduct will

continue to cause irreparable injury to Plaintiff unless enjoined by this Court. Plaintiff has no

adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent

injunction prohibiting infringement of Plaintiff’s exclusive rights under copyright law.

                                FOURTH CLAIM FOR RELIEF
              (Violation Of The Digital Millennium Copyright Act, 17 U.S.C. § 1202)

        53.       Plaintiff realleges the above paragraphs and incorporates them by reference as if

fully set forth herein.

        54.       The Copyrighted Work included copyright management information.


                                                     8
 Case 2:19-cv-09742-SDW-LDW Document 1 Filed 04/12/19 Page 9 of 12 PageID: 9



       55.      Upon information and belief, Defendant removed and/or altered copyright

management information, or each participated in such removal and/or alteration, knowing or

having reasonable grounds to know that such actions would conceal infringement of Plaintiff’s

copyrights.

       56.      Upon information and belief, Defendant reproduced, distributed and publicly

displayed the Copyrighted Work, or participated in such reproduction, distribution and public

display, without copyright management information in order to facilitate or conceal the

infringement of Plaintiff’s copyrights.

       57.      Upon information and belief, Defendant’s acts in violation of the Digital

Millennium Copyright Act were and are willful.

       58.      By reason of the violations of the Digital Millennium Copyright Act committed

by Defendant, Plaintiff has sustained and will continue to sustain substantial injuries.

       59.      Further irreparable harm is imminent as a result of Defendant’s conduct, and

Plaintiff is without an adequate remedy at law. Plaintiff is therefore entitled to an injunction, in

accordance with 17 U.S.C. § 1203(b), restraining Defendant and all persons acting in concert

with Defendant from engaging in further violations of the Digital Millennium Copyright Act.

       60.      At its election, and in lieu of Defendant’s profits derived from their violations of

the Digital Millennium Copyright Act and Plaintiff’s actual damages, Plaintiff is entitled to

recover statutory damages in accordance with 17 U.S.C. § 1203(c)(3)(B).

       61.      Plaintiff is entitled to recover costs and attorneys’ fees in accordance with 17

U.S.C. § 1203(b)(4) and (5).

                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff demands judgment as follows:

         1.     A declaration that Defendant infringed, either directly or indirectly, Plaintiff’s

                                                   9
Case 2:19-cv-09742-SDW-LDW Document 1 Filed 04/12/19 Page 10 of 12 PageID: 10



copyrights in the Copyrighted Work under the Copyright Act;

        2.      A declaration that such infringement is willful;

        3.      An award of such of actual damages and profits under 17 U.S.C. § 504(b) as the

Court shall deem proper or, at Plaintiff’s election, an award of statutory damages as the Court

shall deem proper, as provided in 17 U.S.C. §§ 504(c), including damages for willful

infringement of up to $150,000 for each copyright infringement of the Copyrighted Work;

        4.      Awarding Plaintiff such exemplary and punitive damages as the Court finds

appropriate to deter any future willful infringement;

        5.      Awarding Plaintiff its costs and disbursements incurred in this action, including

its reasonable attorneys’ fees, as provided in 17 U.S.C. §§ 505;

        6.      Awarding Plaintiff interest, including pre-judgment interest, on the foregoing

sums;

        7.      Permanently enjoining Defendant, its employees, agents, officers, directors,

attorneys, successors, affiliates, subsidiaries and assigns, and all those in active concert and

participation with Defendant, from directly or indirectly infringing Plaintiff’s copyrights or

continuing to market, offer, sell, dispose of, license, lease, transfer, public display,

advertise, reproduce, develop or manufacture any works derived or copied from the

Plaintiff’s Copyrighted Work or to participate or assist in any such activity;

        8.      A declaration that Defendant violated the Digital Millennium Copyright Act

by intentionally removing copyright management information and intentionally providing

and distributing false copyright management information to conceal infringement;

        9.      Awarding Plaintiff all gains, profits, property and advantages obtained or

derived by Defendant from its violations of the Digital Millennium Copyright Act or, in

lieu thereof, should Plaintiff so elect, such statutory damages as the Court shall deem

                                                  10
Case 2:19-cv-09742-SDW-LDW Document 1 Filed 04/12/19 Page 11 of 12 PageID: 11



 proper, as provided in 1203(c)(3)(B), including damages up to $25,000 for each violation

 of the Digital Millennium Copyright Act;

         10.     Awarding Plaintiff such exemplary and punitive damages as the Court finds

 appropriate to deter any future willful violation of the Digital Millennium Copyright Act;

         11.     Awarding Plaintiff its costs and disbursements incurred in this action,

 including its reasonable attorneys’ fees, as provided in 17 U.S.C. § 1203(b)(5);

         12.     Awarding Plaintiff interest, including pre-judgment interest, on the

 foregoing sums;

         13.     Permanently enjoining Defendant, its employees, agents, officers, directors,

 attorneys, successors, affiliates, subsidiaries and assigns, and all those in active concert and

 participation with Defendant, from directly or indirectly infringing Plaintiff’s copyrights or

 continuing to market, offer, sell, dispose of, license, lease, transfer, public display,

 advertise, reproduce, develop or manufacture any works derived or copied from the

 Plaintiff’s Copyrighted Work or to participate or assist in any such activity; and

         14.     For such other and further relief as the Court may deem just and proper.


                                           JURY DEMAND

       Plaintiff hereby demands a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure.




                                                   11
Case 2:19-cv-09742-SDW-LDW Document 1 Filed 04/12/19 Page 12 of 12 PageID: 12




                                   Respectfully submitted,

Dated: April 12, 2019

                                   /s/ R. Terry Parker
                                   R. Terry Parker, Esquire
                                   RATH, YOUNG and PIGNATELLI, P.C.
                                   120 Water Street, Second Floor
                                   Boston, MA 02109
                                   Telephone: (603) 226-2600
                                   Email: rtp@rathlaw.com

                                   Attorneys for Plaintiff
                                   Creative Photographers, Inc.




                                     12
